[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO STRIKE THIRD SPECIAL DEFENSE DATED NOVEMBER 17, 1992
The plaintiff state of Connecticut has instituted this action alleging defendant's violation of Section 17-83k(a)(2) of the Connecticut General statutes, which concerns recovery of overpayments made to Medicaid providers of services. Plaintiff demands of the prompt billing procedure effectively require the state to rely on later audits. It is only at the time of those audits that the state realizes or can determine any violations of contracts or statutes.
The Motion to Strike is granted.
Allen, J. CT Page 1929